Fourth Court of Appeals
                                San Antonio, Texas
                                      August 22, 2019

                                    No. 04-18-00762-CV

                                 Anthony Chijioke NGWU,
                                        Appellant

                                             v.

                                    Vera Amuche TONI,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-19833
                         Honorable Martha Tanner, Judge Presiding


                                      ORDER
       On August 14, 2019, appellant timely filed a Motion to Extend Time to File Motion for
Rehearing and/or En Banc Reconsideration, requesting an extension. After consideration, we
GRANT appellant a thirty day extension to file his motion for rehearing and/or en banc
reconsideration. See TEX. R. APP. P. 49.1, 49.8. The new due date is September 9, 2019.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court